DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 10/5/2021, claims 1 – 11 are pending for examination. This action is non-final.
Information Disclosure Statement
Information Disclosure Statement (IDS) dated 10/5/2021 is herein reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 – 11 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, in part, 
“providing over the network at least some of the information to the user via the web interface and/or the mobile application”
Claim 1 is indefinite as one of ordinary skill in the art may not be able to clearly define the scope of the claimed invention due to the presence of “and/or” which renders the interpretation of the aforementioned claim limitation open-ended. As such, one of ordinary skill in the art would not know how to make, use, or practice the invention as claimed without clearly defined and particularly pointed out subject matter. Dependent claims 2 – 11 inherit the rejections of their respective parent claims without curing their deficiencies.
Claim 4 recites, in part,
“wherein the input received from external devices include at least three selected from the group including”
The claimed element “the input” lacks proper antecedent basis in the claims. Claim 4 depends from claim 1, and neither claims 1 nor 4 provide proper antecedent basis for the aforementioned claim element. As such, one of ordinary skill in the art may not know how to make, use, or practice the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6 and 8 – 11 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Garnet, IV et al. (US 10,547,498 B1), hereinafter “Garner”.
Regarding claim 1, Garner teaches a system comprising a server (smart alert system 118 includes processor 120, memory 122 … residing on a single or different servers (Garner Col. 4 Lines 18 – 46)) having instructions stored thereon which when executed cause the server to perform the actions including:
providing a portal (see Figs 1 and 2) for configuring, managing and controlling (configuring a subscriber account with the smart alert system 118) a local system (smart alert system 118) and a plurality of external devices (IoT devices 112) coupled with the local system (“smart alert system 118 receives the command from the user device 116 … instructs the smart alert system 118 to enter a configuration mode … system 118 can be programmed to communicate with IoT devices 112, to interpret data received from IoT devices 112 …” (Garner Col. 4 Lines 47 – 62 and Col. 5 Lines 27 – 44) Examiner’s Note: As Garner shows the configuration affects the communication of the system 118 and devices 112, Garner effectively teaches ‘configuring, managing, and controlling’ the combination of a local system and a plurality of external devices simultaneously.);
receiving over a network via the portal (user interacts with a mobile client (website) on the user device (Garner Col. 4 Lines 47 – 62)) configuration information for the local system and for the plurality of external devices coupled with the local system from a user accessing a web interface provided by the portal or a mobile application in communication with the server (“configuration includes creating a profile for the subscriber 136, pairing (i.e., configuring the alert system 112 to communicate with a  given IoT device 112, including configuring communication protocols and authentication requirements) the smart alert system 118 with the various IoT devices 112 associated with the subscriber 136, and configuring the subscriber profile with alert preferences (Garner Col. 5 Lines 12 – 26) smart alert system 118 receives the command from the user device 116 … instructs the smart alert system 118 to enter a configuration mode … system 118 can be programmed to communicate with IoT devices 112, to interpret data received from IoT devices 112 …” (Garner Col. 5 Lines 27 – 44) user sends commands through a mobile client running on the user device (Garner Col. 4 Lines 47 – 62)); 
sending over the network some of the configuration instructions to the local system for configuring local system features (smart alert system 118 receives the command from the user device 116 … instructs the smart alert system 118 to enter a configuration mode (Garner Col. 5 Lines 28 – 36) wherein configuration includes “pair the IoT device 112 with the smart alert system 118” (Garner Col. 6 Lines 19 – 21 and Col. 5 Lines 20 – 23)); 
sending over the network some of the configuration instructions to the local system for configuring the external devices coupled with the local system based on the configuration information received from the user (smart alert system 118 receives the command from the user device 116 … instructs the smart alert system 118 to enter a configuration mode (Garner Col. 5 Lines 28 – 36) wherein configuration includes “pair the IoT device 112 with the smart alert system 118” (Garner Col. 6 Lines 19 – 21 and Col. 5 Lines 20 – 23)); 
receiving information from the local system regarding the external devices coupled with the local system (smart alert system 118 receives alert information from at least one IoT device 112 via the network 114 (Garner Col. 8 Lines 12 – 15) smart alert system 118 provides alert information to the user device (Garner Col. 12 Lines 52 – 60)); 
providing over the network at least some of the information to the user via the web interface and/or the mobile application (alert 600 is sent by the smart alert system 118 to the subscriber 136 (or another alert recipient) via the mobile client 138 on the user device 116 (Garner Col. 12 Lines 52 – 60));
evaluating the information to determine whether an emergency exists (alert situations relate to IoT devices readings and combinations of IoT devices readings that identify potential circumstances that require the attention of a user … alert situation may relate to a gas leak, water leaks, power outages, potential intruders … system 118 suggests alert situations based on the IoT device information (Garner Col. 6 Lines 47 – 63)); 
when the evaluating determines an emergency exists, automatically providing notification of the emergency to at least one of a central monitoring station and a designated user (if the received alert information corresponds to an alert condition … alert can be routed to a single participant (e.g., just he subscriber 136 (Garner Col. 8 Lines 39 – 57)).   

Regarding claim 2, Garner teaches the system of claim 1 wherein the configuration information includes user specified external device parameters and thresholds (IoT device information from the user device 116 includes … performance measurements or alert factors, measurement ranges for performance measures or alert factors (E.g., comprising a lower bound value and an upper bound value for [measurements] (Garner Col. 5 Line 64 – Col. 6 Line 12)).   

Regarding claim 3, Garner teaches the system of claim 1 wherein the configuration information includes user specified state engine specifications for a state engine included in the local system, wherein the state engine specifications include some selected from flows, states, rules, filters, outputs, and responders (IoT device information from the user device 116 includes … performance measurements or alert factors, measurement ranges for performance measures or alert factors (E.g., comprising a lower bound value and an upper bound value for [measurements] (Garner Col. 5 Line 64 – Col. 6 Line 12) smart alert system 118 [configured by the user] comprises multiple engines (Garner Col. 4 Lines 18 – 46) alert Inofrmation may relate to temperature information … heart rate information … flow information (Garner Col. 8 Lines 12 – 38)).  

Regarding claim 4, Garner teaches the system of claim 1 wherein the input received from external devices include at least three selected from the group including: a temperature measurement (temperature information), a humidity measurement, an analog voltage measurement, audio, video, a digital voltage measurement, a resistance measurement, position data, motion data, button data, switch data, a digital message, door status, Internet connection status (appliance failures), lightning strike data, electrical system status (electrical system alert information), an online/offline status for a particular device (Garner Col. 8 Lines 13 – 47 and Col. 6 Lines 25 – 40).  

Regarding claim 5, Garner teaches the system of claim 1 wherein the external devices include at least one selected from the group including: LED controller, digital voltage output, analog voltage output, pulse modulated signal output, relay controller, door lock controller, audio sensor, a light sensor, a router, a firewall, a switch (IoT Device includes a camera (Garner Col. 4 Lines 9 – 17)).  

Regarding claim 6, Garner teaches the system of claim 1 wherein the external devices include at least one selected from the group including a door controller, an alarm panel, a keypad, a man-trap, a virtual wire, a tamper detector, a thermostat, a humidity measuring device, an audio sensor, a camera, a video camera, a microphone, a phone system, a VOIP system, a lightning strike detector (IoT device includes a microphone (Garner Col. 4 Lines 9 – 17)).  

Regarding claim 8, Garner teaches the system of claim 1 wherein evaluating whether an emergency exists includes examining content of audio included as the information to determine if an exceptional event exists (evaluating data from sensors against an alert condition to determine if an alert should be issued (Garner Col. 8 Lines 39 – 47) sensor data includes audio (sensor is a microphone) (Garner Col. 4 Lines 9 – 17)).  

Regarding claim 9, Garner teaches the system of claim 1 wherein evaluating whether an emergency exists includes examining content of video included as the information to determine if an exceptional event exists (evaluating data from sensors against an alert condition to determine if an alert should be issued (Garner Col. 8 Lines 39 – 47) sensor data includes video (sensor is a camera) (Garner Col. 4 Lines 9 – 17)).  

Regarding claim 10, Garner teaches the system of claim 1 wherein evaluating whether an emergency exists includes examining of the content of a message, evaluating a bit or data sent in or with a message do determine if an exceptional event exists (evaluating data from sensors against an alert condition to determine if an alert should be issued (Garner Col. 8 Lines 39 – 47) sensor data includes numerical messages (sensor is a thermometer) (Garner Col. 4 Lines 9 – 17)).  

Regarding claim 11, Garner teaches the system of claim 1 wherein evaluating whether an emergency exists includes application of a rule regarding whether a temperature is outside of an expected range (alert factors may be based upon conditions of temperature (Garner Col. 5 Line 64 – Col. 6 Line 24) inherits motivation to combine from respective parent claim.).

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Garner in view of Qureshi et al. (US 2020/0204442 A1), hereinafter “Qureshi”.
Regarding claim 7, where Garner teaches the system of claim 1 and providing the portal to the user, Garner fails to teach wherein providing the portal to the user includes providing a configuration wizard that provides the user with pre-defined options and adjustable parameters for the local system and the plurality of external devices.  
However, in analogous art, Qureshi is directed to providing a user exchange interface (UXI) which allows for the management and control of different devices (Qureshi Paragraph [0047 – 0048]). Qureshi is analogous to both the claimed invention and Garner as Qureshi teaches a universal interface for allowing a user to configure and manage heterogenous devices and their network.
Qureshi specifically teaches providing a configuration wizard that provides the user with pre-defined options and adjustable parameters for the local system and the plurality of external devices (providing a Fast Configuration Wizard for setup of basic network configuration comprising a multitude of settings and parameters for setting up the network devices and their communication links (Qureshi Paragraphs [0066 – 0131])).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to take the teachings of Qureshi related to providing a configuration wizard and apply them to the teachings of Garner for the purpose of allowing a user a basic configuration interface. One would be motivated as such as setup wizards provide a user with a user-friendly step-by-step setup guide.


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Daugherty et al. (US 2004/0039459 A1) which teaches of a universal device management and control system which abstracts devices in an abstraction layer for user control through a single interface.
Bugenhagen et al. (Us 2016/0337206 A1) which teaches providing a customer portal which allows a user to interface with a plurality of disparate devices through a single interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454        
/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454